NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 9 June 2022, has been entered into record.  In this amendment, claims 1, 8, 15 have been amended,.

Claims 1-20 are presented for examination

Response to Arguments
With regards to the objection to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
With regards to the objection to the drawings, the applicant has submitted replacement sheets, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 9 June 2022, with respect to claims 1-20 have been fully considered and are persuasive.  In particular, the applicant’s argument that the cited prior art does not disclose determining a respective security posture score for each of a plurality of candidate hosts of an enterprise network, the security posture score for a first host of the candidate hosts being based on a combination of: a process hash score as an assessment of process binary hash or file hash consistency across workloads on the first host, or across multiple hosts of the candidate hosts; an attack surface score for both the first host and a workload to be placed that measures a number of potential attack surfaces of the first host or the workload; a forensics score for the first host that measures the impact of a security incident at the first host; a network anomaly score for the first host that measures the severity of a data leak event at the first host; and a segmentation compliance score for the first host that measures any policy violations associated with candidate host, has been found to be persuasive. The rejection of 8 April 2022 has been withdrawn. 

Drawings
The drawings were received on 9 June 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 9 June 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chawla et al. (US 2019/0289029 A1) discloses a system and method for risk assessment and remediation.
Crabtree et al. (US 2022/0224723 A1) discloses a system and method for AI-driven defensive cybersecurity strategy analysis and recommendation.
Roturier et al. (US Patent 9,973,525 B1) discloses a system and method for determining the risk of information leaks from cloud-based services.
Singh et al. (WO 2020/210538 A1) discloses a system and method for detecting injection exploits.
Toledano et al. (WO 2016/018289 A1) discloses a system and method for security risk scoring of an application.
Zawoad et al. (WO 2018/164701 A1) discloses a system and method for identifying malicious network devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431